                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


LARRY BRYANT NETTLES,

      Petitioner,

v.                                          CASE NO. 5:18cv274-MCR-CAS

MARK S. INCH,

     Respondent.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the United States Magistrate

Judge’s Report and Recommendation dated September 27, 2019. ECF No. 12.

The parties have been furnished a copy of the Report and Recommendation and

have been afforded an opportunity to file objections pursuant to 28 U.S.C. §

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having fully considered the Report and Recommendation, the objections,

and the record, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1. The magistrate judge’s Report and Recommendation, ECF No. 12, is

adopted and incorporated by reference in this Order.
                                                                     Page 2 of 2


      2. The § 2254 petition for writ of habeas corpus, ECF No. 1, is DENIED.

      3. A certificate of appealability is DENIED.

      4. Leave to proceed in forma pauperis is DENIED.

      DONE AND ORDERED this 19th day of March 2019.




                                      s/ M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 5:18cv274-MCR/CAS
